Appeal from a judgment of the County Court of St. Lawrence County, rendered June 30, 1975, convicting defendant, upon his plea of guilty, of the crime of attempted burglary, third degree. The sole issue on this appeal is whether the pre-sentence investigation report submitted to the court at the time of sentencing complied with the requirements of CPL 390.30. "By permitting the investigating agency to limit its report to 'relevant’ information, subdivision 3 encourages the development of reports tailored to the needs involved.” (Practice Commentaries, Preiser, McKinney’s Cons Laws of NY, Book 11 A, CPL 390.30.) An examination of the report herein discloses that it meets all of the requirements of the statute and is sufficient under the circumstances herein. It is noted that the defendant and his counsel were given an opportunity to make a statement prior to imposition of sentence and the defendant’s attorney availed himself of such opportunity. Judgment affirmed. Koreman, P. J., Greenblott, Kane, Mahoney and Larkin, JJ., concur.